Citation Nr: 1123269	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than November 24, 2008, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1971 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for tinnitus and assigned an effective date of November 24, 2008.  By rating action dated in October 2009, the RO denied the Veteran's claim for an earlier effective date for the grant of service connection for tinnitus.

In October 2010, a Video Conference hearing before the undersigned Veterans Law Judge was held in Washington, D.C.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's April 1979 application for compensation reasonably included a claim for tinnitus.


CONCLUSION OF LAW

The criteria for an effective date of January 16, 1979 for tinnitus have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for tinnitus was established in a June 2009 rating decision, with a 10 percent evaluation assigned effective November 24, 2008.  The Veteran has appealed for an earlier effective date.

The general rule with regard to the effective date to be assigned for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  However, if the claim for service connection is received within one year of the Veteran's discharge from service, the effective date of an award of service connection will be the day following discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(2010).  See also Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the veteran's separation").  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2009); 38 C.F.R. § 3.151(a) (2010).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2010).

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the United States Court of Appeals for Veterans Claims (Court) has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet.App. 32, 35 (1998) (holding that before VA can adjudicate an original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that the effective date for the grant of service connection for tinnitus should be January 16, 1979, the day following his discharge from service.  He contends that a complaint of constant ringing in both ears on a May 1979 VA examination should be an informal or inferred claim for tinnitus. 

Review of the claims file reveals that the Veteran submitted an initial application for compensation (VA Form 21-526) in April 1979, where he claimed service connection for "[l]oss of hearing in both ears.  Hearing has progressively grown worse from Jan. 1972 until Jan. 1979."  His service treatment records revealed no complaints of ringing in the ears or tinnitus, but do note some hearing loss. 

The Veteran was scheduled for a VA examination in May 1979.  On the cover page of the Report of Medical Examination for Disability Evaluation, the examiner noted that the Veteran complained of "constant ringing in both ears."  On the ear portion of the general medical examination, the examiner noted that the Veteran's hearing impairment had been examined in the VA audiology clinic.  The audiological testing revealed findings consistent with hearing loss at 4000 Hertz in both ears.  There were no written diagnostic impressions for hearing loss or tinnitus on the audiological examination or general medical examination.  A June 1979 rating decision established service connection for bilateral hearing loss.  Tinnitus was not mentioned in the decision.

On November 24, 2008, the RO received a statement from the Veteran indicating "I want to amend my claim for service connected disability to now claim tinnitus."  

During the hearing before the undersigned, the Veteran testified that he went to 
VA in 1979 looking for help for the ringing in his ears and "they gave me a zero percent rating.  Come to find out all these years later that it was something that they should have addressed at that time.  I don't know the difference-I'm not a doctor.  I didn't know the difference between a hearing loss and tinnitus, but I found out later on, so essentially, that's why I'm still here."  

In essence, the Veteran has testified that he did not distinguish between hearing loss and the ringing in his ears when filing his claim.  The Court held in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  The Board finds support for the Veteran's testimony in the May 1979 VA examination cover sheet.  The Veteran filed a claim for service connection for only one issue-hearing loss.  When completing the form in preparation for the examination scheduled because of his hearing loss claim, his only complaint was ringing in his ears.  One would expect the Veteran to have stated his complaint as including difficulty hearing or some other lay assertion reflecting decreased hearing if he had considered hearing loss and tinnitus as two separate entities.  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Having the benefit of the Veteran's testimony during a personal hearing, the Board finds his assertions regarding his belief at the time of his original claim to be credible.  

Moreover, in Robinette v. Brown, 8 Vet. App. 69, 76 (1995), the Court held that claim documents must be read in a liberal manner so as to identify and carry out the required adjudication of all claims that are reasonably raised by the evidence of record whether or not formally claimed in a VA application.  Tinnitus is, by definition a "noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 2003).  Because tinnitus is subjective, its existence is generally determined by whether or not the Veteran claims to experience it.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus is a disorder with symptoms that can be identified through lay observation alone).

In this case, the Veteran was competent to identify tinnitus, which he did on the May 1979 VA examination.  The Veteran has credibly testified that he did not understand at the time he filed his original application that ringing in his ears and hearing loss were two different disabilities.  Current medical evidence confirms that the ringing the Veteran was experiencing in 1979, shortly following discharge from service, was due to in-service noise exposure and that hearing loss and tinnitus co-exist.  Thus, the Board will resolve all doubt in the Veteran's favor, and find that his original claim for "loss of hearing" encompassed a claim for tinnitus, in light of his testimony and his complaints of ringing in the ears at the time of his VA examination.  Accordingly, as his original claim for service connection included tinnitus and was received within one year of his separation from service, the proper effective date for the grant of service connection for tinnitus is January 16, 1979, the day following his discharge from service.


ORDER

An effective date of January 16, 1979 for tinnitus is granted, subject to the rules and regulations governing the payment of VA monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


